    Case 15-34334       Doc 46      Filed 03/05/19 Entered 03/05/19 09:42:00                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 15 B 34334
                                                CHAPTER 13
JORGE M PICO
HILDA M PICO                                    JUDGE CAROL A DOYLE

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: BANK OF AMERICA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

7          6        XXXXXX7422                                $3,865.67        $3,865.67    $3,865.67

Total Amount Paid by Trustee                                                                $3,865.67


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-34334        Doc 46      Filed 03/05/19 Entered 03/05/19 09:42:00              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 15-34334-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 4th day of March, 2019.


Debtor:                                         Attorney:
JORGE M PICO                                    GERACI LAW LLC
HILDA M PICO                                    55 E MONROE # 3400
2443 S 57TH CT                                  CHICAGO, IL 60603
CICERO, IL 60804                                via Clerk's ECF noticing procedures

Creditor:                                       Creditor:
BANK OF AMERICA                                 BANK OF AMERICA NA
PO BOX 660933                                   PO BOX 31785
DALLAS, TX 75266-0933                           TAMPA, FL 33631-3785

Mortgage Creditor:
ANSELMO LINDBERG OLIVER
1771 W DIEHL RD #120
NAPERVILLE, IL 60563

ELECTRONIC SERVICE - United States Trustee


Date: March 04, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
